

116 HR 6700 IH: FEMA Empowering Essential Deliveries Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6700IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Thompson of California (for himself, Mr. McGovern, Mr. Espaillat, Ms. Bass, Mr. Khanna, Mr. Lowenthal, Mr. Rouda, Mr. Bera, Mr. Kennedy, Mr. Panetta, Mrs. Napolitano, Ms. DeLauro, Mr. Carbajal, Mr. Rush, Mr. Swalwell of California, Mr. Rodney Davis of Illinois, Mr. Hurd of Texas, Ms. Meng, Mr. Blumenauer, Mr. Costa, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Administrator of the Federal Emergency Management Agency to approve State, local, and Indian tribal government plans to partner with small and mid-size restaurants and nonprofit organizations to provide nutritious meals to individuals in need, to waive certain matching fund requirements, and for other purposes.1.Short titleThis Act may be cited as the FEMA Empowering Essential Deliveries Act or the FEED Act. 2.State and local plans for meal delivery(a)In generalDuring the period following the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), and under any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, the Administrator of the Federal Emergency Management Agency may approve plans from State, local, and Indian tribal governments that meet the requirements of subsection (b). (b)RequirementsTo be eligible to provide food services set forth in this subsection, a State, local, or Indian tribal government shall establish a network to coordinate food distribution and delivery that includes a detailed plan to—(1)establish contracts with small and mid-sized restaurants and non-profits, including faith-based organizations and soup kitchens to prepare healthy meals for people in need; and(2)partner with non-profit organizations, including faith-based organizations and soup kitchens to purchase directly from food producers and farmers.(c)Waiver of matching requirementsDuring the period referred to in subsection (a), the Administrator shall waive the matching requirements of section 403(b) and 503(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(b) and 42 U.S.C. 5193(a), respectively).